t c memo united_states tax_court raymond t and patricia murphy petitioners v commissioner of internal revenue respondent docket no filed date gerald katz for petitioners c teddy li for respondent memorandum findings_of_fact and opinion holmes judge in date raymond murphy sent a check to philip hunt for dollar_figure murphy says the check was for interest that he owed hunt on two living horses the commissioner says the check was a repayment of principal on a dead one if murphy is right the entire amount is deductible if he isn’t none is findings_of_fact raymond murphy has been a veterinarian specializing in horses for forty years he also became a real_estate developer and a few of the deductions originally contested in this case come from that business but the bulk of this case and murphy’s great pleasure comes from breeding raising and trading thoroughbred horses although murphy has owned a stableful over the years only three horses figure in this case hamseh desert spice and on the piste all three are broodmares and all came to murphy from what he described as his wheeling and dealing and whipping and dipping with philip devere hunt of tipperary ireland a fellow breeder whom murphy has long known murphy bought hamseh and desert spice from hunt in hamseh cost him dollar_figure which he financed in part with a promissory note for dollar_figure in hunt’s favor interest on this note accrued at a rate of ten percent per annum on any unpaid balance and the note required_interest payments in date and date and then all remaining principal and interest by date the note stated that all payments shall be first applied to interest and the balance to principal desert spice cost murphy dollar_figure he financed dollar_figure of the total price with a promissory note like the note for hamseh this note also had a specific repayment schedule dollar_figure of principal in date interest at ten percent in date another dollar_figure of principal in date interest on the balance in date and any remaining principal and interest by date as in the note for hamseh murphy’s payments on desert spice were first to be applied to interest before any reductions in principal and that leads to the third horse in this case on the piste hunt apparently sold her to murphy in date there was no date on the bill of sale but a copy of the fax that hunt sent to murphy to confirm the sale bore a date stamp murphy agreed to pay dollar_figure but the sale was subject_to the condition that she be carrying a foal certification by a veterinarian that on the piste was pregnant would trigger a payment of dollar_figure murphy would owe the remainder on or before date but unlike the deals for hamseh and desert spice the deal for on the piste did not require murphy to pay interest on the unpaid principal on date murphy paid hunt dollar_figure after on the piste’s pregnancy was confirmed he also took out an insurance_policy on her for dollar_figure the horse remained in hunt’s stables pending shipment to maryland but less than six weeks later both she and her unborn foal died while still in ireland murphy filed a claim with his insurer piste means ski trail--alluding to the names of her sire and dam shirley heights and snowing her pedigree features two appearances by nasrullah the grandsire of secretariat and one by native dancer a winner of the preakness and belmont two of the most prominent breeding stallions of the last century and received a check for dollar_figure on date on december he sent a dollar_figure check to hunt the memo line on the front of the check said that payment was being made for hamseh and desert spice interest of course as the irs noticed this was the same amount that murphy still owed hunt for on the piste it is here that agreement between the parties ends and we canter into a mare’s nest of conflicting claims murphy argues that he was in arrears on his payments of principal and interest on both hamseh and desert spice as final payment for on the piste was not due until the end of murphy claims that he agreed with hunt to pay off at least some of the interest owing on the other two horses that the interest amount worked out to dollar_figure the amount of principal still owed for on the piste simply reflects the fact that that was the money that he had in hand as a result of the insurance settlement he relies for proof on a written payment extension signed by hunt that gave him an additional year to date to make final payment for on the piste provided that he use dollar_figure of the dollar_figure in insurance proceeds from the death of on the piste to bring the interest owed on hamseh current through the end of and the interest owed on desert spice current through the beginning of date murphy claims that the agreement was based on the interest and principal calculations of his accountant and that hunt concurred in them murphy claimed the dollar_figure payment as an interest_deduction on his tax_return the commissioner disallowed that deduction having concluded that murphy had actually already paid for hamseh and desert spice he believes that murphy used the dollar_figure to pay off the balance owing for on the piste he also disallowed various other minor expenses a notice_of_deficiency followed in which the commissioner asserted an accuracy-related_penalty under sec_6662 on the entire deficiency the parties originally submitted the case for decision on stipulated facts under rule but it was then restored to the court’s general docket for trial the murphys are residents of maryland as they were when they filed their petition and trial was held in baltimore opinion we must decide three issues whether murphy has successfully shifted the burden_of_proof onto the irs whether murphy’s payment to hunt was a deductible_interest given the paperwork that murphy produced this might seem to amount to an assertion that murphy was committing fraud this would have triggered a larger penalty but would also have saddled the commissioner with a heavier burden_of_proof unless otherwise indicated section references are to the internal_revenue_code as in effect for the years at issue and the rule references are to the tax_court rules_of_practice and procedure expense and whether murphy is liable for an accuracy-related_penalty due to negligence or a substantial_understatement burden_of_proof a taxpayer usually bears the burden_of_proof on each contested issue of fact rule a 119_tc_306 affd 101_fedappx_34 6th cir but sec_7491 lets him shift that burden to the commissioner if he shows that he kept all the records required by the code and cooperated with the irs and if he introduces credible_evidence about the particular issue on which he is trying to shift the burden cipriano v commissioner tcmemo_2001_157 affd 55_fedappx_104 3d cir in this case we find that the commissioner bears the burden_of_proof on the central issue of the interest_deduction murphy was able to provide copies of the essential documents and credibly testified that his c p a kept extensive records regarding his business dealings the commissioner did not refute this claim murphy was also able to substantiate the interest transaction through canceled checks and payment agreements and we believed his testimony that he had cooperated with the irs during the audit of his return this is enough to shift the burden though we do note that this usually doesn’t matter very much--most cases will be decided on a preponderance_of_the_evidence shifting the burden may however affect the way we view possible gaps in the evidence deductibility of interest turning to the main issue in the case--murphy’s attempted dollar_figure deduction for interest--we begin with the law sec_163 states as a general_rule that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness in 32_tc_798 revd and remanded on other grounds 289_f2d_861 6th cir we defined indebtedness as an existing unconditional and legally enforceable obligation for the payment of money recognizing this the commissioner argues first that the disputed check couldn’t have gone to pay interest on hamseh and desert spice because murphy had already paid off those notes meaning there was no underlying valid debt between murphy and hunt the commissioner’s strongest argument is the presence of the legend paid in full marked on the promissory notes for both hamseh and desert spice if murphy had paid these notes according to their original terms they would both have been paid off by date the problem however is that neither party introduced documentary or expert evidence of when the notes were marked as paid in full murphy himself testified that the promissory notes were marked paid in full only much later at the end of he said he still had not ponied up enough money to extinguish the debt for either hamseh or desert spice according to murphy he and hunt modified their sales contracts for hamseh and desert spice to use the cash-in-hand from the insurance settlement to pay much of the unpaid interest on those horses the debt was finally extinguished--and the notes marked paid in full --only years later when murphy agreed to turn over to hunt one foal each from hamseh and desert spice in addition to his testimony murphy produced a written_agreement with hunt ratifying the continuing existence of his obligation to pay the outstanding principal for on the piste in judging the credibility of this story we wondered what was in it for hunt--if murphy is to be believed by the time he bought on the piste in mid-1997 he was still in debt to hunt on the other two horses for hundreds of thousands of dollars if murphy was truly delinquent in his payments to hunt why would hunt continue to whip and dip by selling on the piste to him why is there no rock-solid contemporaneous documentation regarding the many extensions modifications etc of the note payments that were to have occurred it would also have been easy one might think for one party or the other to have introduced murphy’s check registers and bank statements for to see the extent to which the debts on hamseh and desert spice had been paid but neither party did despite murphy’s having turned all these records over to the irs during audit and the commissioner invoked his right to exclude the testimony of the accountant who’d prepared murphy’s tax returns on the ground that he had not been identified in murphy’s pretrial memorandum we are therefore forced to rely mostly on our evaluations of murphy’s truthfulness and the rather thin paper trail and in the end we do find that murphy’s testimony was credible due to the length of his dealings with hunt including many successful trades and coownership of some horses we find that their relationship was strong enough to explain hunt’s willingness to extend the payment schedule for hamseh and desert spice apart from unsuccessfully challenging murphy’s credibility and despite having the burden_of_proof on this issue the irs provided no direct evidence that murphy did not owe hunt money for those two horses when he mailed hunt the dollar_figure check we therefore find that murphy has shown that a valid indebtedness on hamseh and desert spice still existed at the end of see first natl f 2d pincite leniency by lender in not pressing for collection on debt does not create presumption that debt is invalid the commissioner next argues that even if those notes were still outstanding murphy must have intended to use the money to repay the principal owed for on the piste because dollar_figure was the exact amount that murphy still owed hunt for that horse here again we find murphy credible when he testified that he got together with his accountant in late to calculate the number of days’ worth of interest on hamseh and desert spice that dollar_figure would pay off and then secured hunt’s acquiescence in treating the payment as interest on those two horses instead of full payment of principal for on the piste a note that isn’t paid according to its original terms is still a debt even though overdue see id and hunt was free to accept immediate payment of interest for hamseh and desert spice and equally free to extend the due_date for murphy to finish paying for on the piste see eg kluesner v commissioner tcmemo_1989_83 the parties to a contract may modify an existing contract by mutual consent citation omitted we hold that the dollar_figure payment was for interest on a valid and enforceable debt between murphy and hunt that’s all that’s required to rule in murphy’s favor on the issue of deductibility accuracy-related_penalty only the penalty issue remains the commissioner can impose a penalty for negligence on a taxpayer who fails to make a reasonable attempt to comply with the provisions of the code or displays careless reckless or intentional disregard of the code or regulations sec_6662 sec_1_6662-3 income_tax regs in this case the commissioner asserted the penalty against the entire deficiency most of the asserted penalty disappears with our ruling that murphy was entitled to treat the dollar_figure payment as interest there were however other adjustments in the notice_of_deficiency these were comparatively small and in a burst of lawyerly horse-trading before the trial began they were all settled with reciprocal concessions murphy conceded the following description capitalization of electrical legal expenses utilities telephone dues and subscriptions total amount dollar_figure big_number big_number big_number big_number the parties did not settle the question of whether the sec_6662 penalty would apply to these items the court warned them that they should introduce some evidence on these items because the penalty remained in dispute they did not do so and now we have to decide the issue in the absence of any evidence we solve this problem by relying on 118_tc_358 where we said an individual must first challenge a penalty by filing a petition alleging some error in the determination of the penalty if the individual challenges a penalty in that manner the challenge generally will succeed unless the commissioner produces evidence that the penalty is appropriate in this case murphy did contest in his petition the penalty on all the items that the commissioner disallowed it was therefore up to the commissioner to come forward with at least some evidence that their imposition was justified--for example by showing that murphy hadn’t kept adequate books_and_records on those items see eg 116_tc_438 biazar v commissioner tcmemo_2004_270 this he did not do instead he argues that murphy’s concession to the disallowance of these minor items is ipso facto proof of murphy’s negligence this argument is much too broad-- conceding that a deduction is not allowable is not the same as conceding that it was taken negligently or in intentional disregard of the rules and regulations the commissioner’s alternate basis for the penalty is that murphy substantially understated his tax_liability an understatement is deemed substantial if it exceeds the greater of ten percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs as we reasoned in perry funeral home v commissioner tcmemo_2003_340 the commissioner satisfies his burden under sec_7491 to show some evidence of understatement by pointing to a taxpayer’s concession that at least some deductions were not allowable whether any understatement resulting from murphy’s concessions on these smaller items is substantial or not is a computational issue and so decision will be entered under rule
